DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. [US 8,247,935 in view of Smith et al. [US 2013/0270934]
Claim 1, Onozawa et al. discloses a stator part comprising: a stator core [1] comprising stator poles [11A-11F]; and stator windings [3] wound around the stator poles [11A-11F; figure 2], the stator poles and the stator windings being arranged in a one-to-one correspondence with each other [col. 5 lines 25-58], wherein at least one electrically conductive terminal [137] is disposed at an end of the stator core [1] for positioning at least one conductive wire part [127 with 137] located between two adjacent stator poles [with only 127], wherein the number of the stator poles is 2n [6 poles are disclosed 11A-11F], and the number of the electrically conductive terminals [137] is n [there are 3 terminals 137], the electrically conductive terminals are uniformly spaced in a circumference of the stator core [figures 5 and 6], and one of the electrically conductive terminals is located between each two different adjacent stator poles [11A-11F].

Smith et al. teaches a stator part [230] comprising: a stator core comprising stator poles; and stator windings [232] wound around the stator poles, the stator poles [figure 5B] and the stator windings being arranged in a one-to-one correspondence with each other, the stator windings [232] being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected [paragraph 0048; “The stator windings 232 can be comprised of one continuous coil tapped at three connection points 502a, 502b, 502c for connecting the stator windings 232 to the bus bar 234. This arrangement significantly simplifies the motor winding process.”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator windings of Onozawa et al. by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected as taught by Smith et al. in order to simplify the stator winding process [Smith et al. paragraph 0048].
Claim 5, Onozawa et al. as modified discloses the stator part of claim 1, wherein Smith et al. discloses that the stator windings are wound around the stator poles in a same direction [figure 3B].
Claim 11, Onozawa et al. as modified discloses the stator part of claim 1, wherein Onozawa et al. discloses that the number of the conductive wire parts is n [figure 2; col. 9 lines 40-44; each pin is connected to a wire of the winding], each conductive wire part is located between two adjacent stator poles [figure 55], and the plurality of the electrically 
Claim 14, Onozawa et al. as modified discloses the stator part of claim 1, wherein power for driving the coils is provided by printed circuit board [7; col. 6 lines 23-67] but fails to disclose the wiring terminals for connecting with a power source.
Smith et al. teaches wiring terminals for connecting with a power source [paragraphs 0043 and 0053], connecting in a one-to-one correspondence with the electrically conductive terminals [figure 5C].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the wiring terminals for connecting a power supply to the stator part of Onozawa et al. as modified as further taught by Smith et al. teaches as a means to provide power to stator through the circuit board as disclosed by Onozawa et al. [col. 6 lines 23-67].
Claim 15, Onozawa et al. as modified discloses the stator part of claim 14, wherein Smith et al. further teaches that there are three electrically conductive terminals including a first electrically conductive terminal, a second electrically conductive terminal, and a third electrically conductive terminal [3 terminals 502/504, figure 5C]; there are three wiring terminals including a first wiring terminal [516] connected with the first electrically conductive terminal [518], a second wiring terminal connected with the second electrically conductive terminal, and a third wiring terminal connected with the third electrically conductive terminal [figures 5C, 5D and 5E; paragraphs 0051, 0053].
Claim 18, Onozawa et al. discloses a brushless direct current motor [col. 4 line 65 to col. 5 line 2] comprising: a rotor part [not shown; col. 5 lines 11-18]; and a stator part 
Onozawa et al. fails to teach that all of the stator windings being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected, 
Smith et al. teaches a stator part [230] comprising: a stator core comprising stator poles; and stator windings [232] wound around the stator poles, the stator poles [figure 5B] and the stator windings being arranged in a one-to-one correspondence with each other, the stator windings [232] being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected [paragraph 0048; “The stator windings 232 can be comprised of one continuous coil tapped at three connection points 502a, 502b, 502c for connecting the stator windings 232 to the bus bar 234. This arrangement significantly simplifies the motor winding process.”].
.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. [US 8,247,935] in view of Smith et al. [US 2013/0270934], as applied to claims 1 and 18 above, and further in view of Yoshida et al. [US 2008/0054735].
Claim 3, Onozawa et al. as modified discloses the stator part of claim 1, wherein Onozawa et al. discloses that the stator core [1] comprises a first axial end [top] and a second axial end[bottom], the first axial end [top] is provided with a part [7] for connecting with a power source [paragraph 0043]; the stator pole [1] comprises a first stator pole [11A], a second stator pole [11B], a third stator pole [11C], a fourth stator pole [11D], a fifth stator pole [11E] and a six stator pole [11f] are arranged sequentially in a clockwise direction or a counter-clockwise direction in a circumference of the stator core [figures 1 and 4C], the number of the electrically conductive terminals [137] is three [figure 6].
Onozawa et al. as modified fails to teach that the three electrically conductive terminals are respectively arranged between the forth stator pole and the third stator pole, between the sixth stator pole and the fifth stator pole, and between first stator pole and the second stator pole.
Yoshida et al. teaches an electric device [figure 1] with a stator core [41] comprising the three electrically conductive terminals [43; figure 3a] are respectively arranged 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the location of the terminals of Onozawa et al. as modified to be located in between stator cores as taught by Yoshida et al. to adjust the winding wire routing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 21, Onozawa et al. as modified discloses the stator part of claim 15, wherein Onozawa et al. discloses that the stator core [1] comprises a first axial end [top] and a second axial end[bottom], the first axial end [top] is provided with a part [7] for connecting with a power source [paragraph 0043]; the stator pole [1] comprises a first stator pole [11A], a second stator pole [11B], a third stator pole [11C], a fourth stator pole [11D], a fifth stator pole [11E] and a six stator pole [11f] are arranged sequentially in a clockwise direction or a counter-clockwise direction in a circumference of the stator core [figures 1 and 4C], the number of the electrically conductive terminals [137] is three [figure 6].
Onozawa et al. as modified fails to teach that the three electrically conductive terminals are respectively arranged between the forth stator pole and the third stator pole, between the sixth stator pole and the fifth stator pole, and between first stator pole and the second stator pole.
Yoshida et al. teaches an electric device [figure 1] with a stator core [41] comprising the three electrically conductive terminals [43; figure 3a] are respectively arranged between a forth stator pole and a third stator pole, between the third stator pole and the second stator pole, and between a second stator pole and a first stator pole.
.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. [US 8,247,935] in view of Smith et al. [US 2013/0270934], as applied to claim 1 above, and further in view of Sahara [US 2008/0116755].
Claim 7, Onozawa et al. as modified discloses the stator part of claim 1, wherein the electrically conductive terminal [137] comprises a fixing portion fixed on the stator core [1].
Onozawa et al. as modified fails to teach that the electrically conductive terminal comprises a hook portion connected to the fixing portion.
Sahara et al. teaches a stator [12] comprising an electrically conductive terminal [60] comprises a fixing portion [50] fixed on the stator core, and a hook portion [not labeled, see figure 5] connected to the fixing portion [50; figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the terminal design of Onozawa et al. to have a fixing portion fixed on the stator core, and a hook portion connected to the fixing portion as taught by Sahara et al. since simple substitution of one known element for another [the shape of the terminal], producing a predictable result, renders the claim obvious.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. [US 8,247,935] in view of Smith et al. [US 2013/0270934] and Sahara [US 20080116755], as applied to claim 7 above, and further in view of Keil et al. [US 2018/0175694].
Claim 8, Onozawa et al. as modified discloses the stator part of claim 7, wherein Sahara teaches a fixing portion and a hook portion [not labeled, see figure 5] connected to the fixing portion [50; figure 5].
Onozawa et al. as modified fails to teach that the fixing portion is disposed at an outer periphery of the stator core, and the hook portion is disposed on one side of the fixing portion opposite from the stator pole.
Keil et al. et al. teaches a stator wherein terminals [41] are equally spaced and are disposed on the outer an outer periphery of the stator core [figure 3].
.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al. [US 8,247,935] in view of Smith et al. [US 2013/0270934], as applied to claim 18 above, and further in view of Grossmann et al. [US 2010/0133940].
Claim 19, Onozawa et al. as modified discloses the brushless direct current motor of claim 18, with the exception of the number of poles used ion the rotor, wherein the number is 4.
Grossmann et al. teaches certain stator pole and rotor pole configuration as advantageous to reduce harmonics in the stator, such as a 6 pole stator and a 4 pole rotor [paragraphs 0015-0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a 4 poles rotor with the 6 pole stator of Smith et al. as modified as taught by Grossmann et al. in order to reduce harmonics in the stator [Grossmann paragraph 0015-0017].
Claim 22, Onozawa et al. as modified discloses the stator part of claim 19, wherein Smith et al. further teaches that there are three electrically conductive terminals including a first electrically conductive terminal, a second electrically conductive terminal, and a .

Claims 1, 5, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US 2013/0270934] in view of Onozawa et al. [US 8,247,935].
Claim 1, Smith et al. discloses a stator part [230] comprising: a stator core [240] comprising stator poles; and stator windings [232] wound around the stator poles, the stator poles [figure 5B] and the stator windings being arranged in a one-to-one correspondence with each other, the stator windings [232] being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected [paragraph 0048; “The stator windings 232 can be comprised of one continuous coil tapped at three connection points 502a, 502b, 502c for connecting the stator windings 232 to the bus bar 234. This arrangement significantly simplifies the motor winding process.”], wherein there are six stator poles comprising a first stator pole [U1], a second stator pole [V], a third stator pole [W1], a fourth stator pole [U], a fifth stator pole [V1], and a sixth stator pole [W], arranged in that order [figure 5B]; the conductive wire [232] is sequentially wound around the first stator pole, the fourth stator pole, the third stator pole, the sixth stator pole, the fifth stator pole, and the second stator pole [when wound in the delta configuration of Figures 3B; paragraph 0045; see annotated figures 3B and 5B below] and at least one electrically conductive terminal [502] disposed at an end of the 
Smith et al. fails to tech that the electrically conductive terminals are uniformly spaced, and each electrically conductive terminal is located between two adjacent stator poles.
Onozawa et al. discloses a stator part wherein at least one electrically conductive terminal [137] is disposed at an end of the stator core [1] for positioning at least one conductive wire part [127 with 137] located between two adjacent stator poles [with only 127], wherein the number of the stator poles is 2n [6 poles are disclosed 11A-11F], and the number of the electrically conductive terminals [137] is n [there are 3 terminals 137], the electrically conductive terminals are uniformly spaced in a circumference of the stator core [figures 5 and 6], and one of the electrically conductive terminals is located between each two different adjacent stator poles [11A-11F].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the terminals of Smith et al. from a terminal block located at one end of the coil to uniformly spacing the terminals and locating each electrically conductive terminal between two adjacent stator poles as taught by Onozawa et al. in order to simplify the routing of the terminals and facilitate mounting a to a circuit board as shown by Sahara et al. [figures 5 and 6], since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.



    PNG
    media_image1.png
    739
    646
    media_image1.png
    Greyscale


Claim 5, Smith et al. as modified discloses the stator part of claim 1, wherein Smith et al. discloses that the stator windings are wound around the stator poles in a same direction [figure 3B].

Claim 12, Smith et al. as modified discloses the stator part of claim 11, wherein Smith et al. discloses that the two ends of the conductive wire are crossed and fixed on a same one of the electrically conductive terminals [figure 5C].
Claim 14, Smith et al. as modified discloses the stator part of claim 1, Smith et al. further comprising wiring terminals for connecting with a power source [paragraphs 0043 and 0053], the wiring terminals connecting in a one-to-one correspondence with the electrically conductive terminals [figure 5C].
Claim 15, Smith et al. as modified discloses the stator part of claim 14, wherein Smith et al. discloses that there are three electrically conductive terminals including a first electrically conductive terminal, a second electrically conductive terminal, and a third electrically conductive terminal [figure 5C]; there are three wiring terminals including a first wiring terminal [516] connected with the first electrically conductive terminal [518], a second wiring terminal connected with the second electrically conductive terminal, and a third wiring terminal connected with the third electrically conductive terminal [figures 5C, 5D and 5E; paragraphs 0051, 0053].
Claim 18, Smith et al. discloses a brushless direct current motor [104] comprising: a rotor part [250]; and a stator part [230] comprising: a stator core comprising stator poles [figures 5B and 5C]; and stator windings [232]  wound around the stator poles of the stator The stator windings 232 can be comprised of one continuous coil tapped at three connection points 502a, 502b, 502c for connecting the stator windings 232 to the bus bar 234. This arrangement significantly simplifies the motor winding process.”] and at least one electrically conductive terminal [502] disposed at an end of the stator core for positioning at least one conductive wire part [502a/502b/502c] located between two adjacent stator poles [figure 5B] and the number of the stator poles is 2n, and the number of the electrically conductive terminals [502] is n [there are 3 terminals 502, see figure 5C].
Smith et al. fails to tech that the electrically conductive terminals are uniformly spaced, and one of the electrically conductive terminals is located between two different adjacent stator poles.
Onozawa et al. discloses a stator part wherein at least one electrically conductive terminal [137] is disposed at an end of the stator core [1] for positioning at least one conductive wire part [127 with 137] located between two adjacent stator poles [with only 127], wherein the number of the stator poles is 2n [6 poles are disclosed 11A-11F], and the number of the electrically conductive terminals [137] is n [there are 3 terminals 137], the electrically conductive terminals are uniformly spaced in a circumference of the stator core [figures 5 and 6], and one of the electrically conductive terminals is located between each two different adjacent stator poles [11A-11F].
.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US 2013/0270934] in view Onozawa of et al. [US 8,247,935], as applied to claim 1 above, and further in view of Sahara [US 20080116755].
Claim 7, Smith et al. as modified discloses the stator part of claim 1, wherein the electrically conductive terminal [502] comprises a fixing portion fixed on the stator core [240].
Smith et al. as modified fails to teach that the electrically conductive terminal comprises a hook portion connected to the fixing portion.
Sahara et al. teaches a stator [12] comprising an electrically conductive terminal [60] comprises a fixing portion [50] fixed on the stator core, and a hook portion [not labeled, see figure 5] connected to the fixing portion [50; figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the terminal design of Smith et al. to have a fixing portion fixed on the stator core, and a hook portion connected to the fixing portion as taught by 
Claim 9, Smith et al. discloses the stator part of claim 7, wherein Sahara teaches that the fixing portion [50] and the hook portion are an integral structure [figure 5] and are formed by bending.  The Examiner notes that the limitation of “formed by bending” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US 2013/0270934] in view Onozawa of et al. [US 8,247,935], as applied to claims 1 and 18 above, and further in view of Yoshida et al. [US 2008/0054735].
Claim 3, Smith et al. as modified discloses the stator part of claim 1, wherein Smith et al. discloses that the stator core comprises a first axial end and a second axial end, the first axial end is provided with a part [234] for connecting with a power source [paragraph 0043]; the first stator pole, the second stator pole, the third stator pole, the fourth stator pole, the fifth stator pole and the six stator pole are arranged sequentially in a clockwise direction when the stator part is viewed in a direction from the first axial end toward the second axial end of the stator core [figure 5].

Yoshida et al. teaches an electric device [figure 1] with a stator core [41] comprising the three electrically conductive terminals [43; figure 3a] are respectively arranged between a forth stator pole and a third stator pole, between the third stator pole and the second stator pole, and between a second stator pole and a first stator pole.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the location of the terminals of Onozawa et al. as modified to be located in between stator cores as taught by Yoshida et al. to adjust the winding wire routing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 21, Smith et al. as modified discloses the stator part of claim 15, wherein Smith et al. discloses that the stator core comprises a first axial end and a second axial end, the first axial end is provided with a part [234] for connecting with a power source [paragraph 0043]; the first stator pole, the second stator pole, the third stator pole, the fourth stator pole, the fifth stator pole and the six stator pole are arranged sequentially in a clockwise direction when the stator part is viewed in a direction from the first axial end toward the second axial end of the stator core [figure 5].
Smith et al. as modified fails to teach that the three electrically conductive terminals are respectively arranged between the forth stator pole and the third stator pole, between 
Yoshida et al. teaches an electric device [figure 1] with a stator core [41] comprising the three electrically conductive terminals [43; figure 3a] are respectively arranged between a forth stator pole and a third stator pole, between the third stator pole and the second stator pole, and between a second stator pole and a first stator pole.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the location of the terminals of Onozawa et al. as modified to be located in between stator cores as taught by Yoshida et al. to adjust the winding wire routing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US 2013/0270934] in view of Onozawa of et al. [US 8,247,935], as applied to claim 7 above, and further in view of Keil et al. [US 2018/0175694].
Claim 8, Smith et al. as modified discloses the stator part of claim 7, with a fixing portion and a hook portion [not labeled, see figure 5] connected to the fixing portion [50; figure 5].
Smith et al. as modified fails to teach that the fixing portion is disposed at an outer periphery of the stator core, and the hook portion is disposed on one side of the fixing portion opposite from the stator pole.
Keil et al. et al. teaches a stator wherein terminals [41] are equally spaced and are disposed on the outer an outer periphery of the stator core [figure 3].
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US 2013/0270934] in view of Onozawa of et al. [US 8,247,935], as applied to claim 18 above, and further in view of Grossmann et al. [US 2010/0133940].
Claim 19, Smith et al. as modified discloses the brushless direct current motor of claim 18, wherein Smith et al. discloses that the number of the stator poles of the stator part is six [paragraph 0043].
Smith et al. as modified fails to teach that the rotor part comprises four permanent conductive poles.
Grossmann et al. teaches certain stator pole and rotor pole configuration as advantageous to reduce harmonics in the stator, such as a 6 pole stator and a 4 pole rotor [paragraphs 0015-0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a 4 poles rotor with the 6 pole stator of Smith et al. as modified as taught by Grossmann et al. in order to reduce harmonics in the stator [Grossmann paragraph 0015-0017].

Allowable Subject Matter
Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, have been considered but are moot because the new ground of rejection not specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837